Citation Nr: 0205004	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of service-connected coronary artery disease, 
rated as 30 percent disabling from September 5, 1991 to 
January 26, 1999.

2.  Evaluation of service-connected coronary artery disease, 
rated as 30 percent disabling from January 27, 1999.
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1970.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that implemented an 
October 1993 hearing officer decision that granted service 
connection for coronary artery disease and assigned a 
noncompensable evaluation, effective from September 5, 1991.  
Subsequently, by a March 1995 hearing officer decision, a 30 
percent rating was assigned, effective from September 5, 
1991.  In October 1996, the Board remanded the veteran's 
appeal for further evidentiary development.  

Initially, the Board notes that its October 1996 remand 
referred to the issue on appeal as involving the question of 
entitlement to an increased rating and the first page of the 
remand listed as an issue service connection for generalized 
arteriosclerosis.

As to the characterization of the issue on appeal as a claim 
for an increased rating, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has since 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the title page of this decision.  In 
addition, for the reasons that will be explained more fully 
in the decision below, the Board has re-characterized the 
issue on appeal to reflect the "staged" rating he is entitled 
to.  Id.

As to the claim of service connection for generalized 
arteriosclerosis, the Board notes that this issue appeared on 
the cover page of its October 1996 remand.  However, this 
issue was not in appellate status at that time.  See 
38 C.F.R. § 20.200 (2001) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case).  The Board's intent by 
listing it on the title page of the remand was to insure that 
necessary RO development was undertaken.  38 C.F.R. § 4.104, 
Diagnostic Code 7005, Note (2001) ("[i]f nonservice-connected 
arteriosclerotic heart disease is superimposed on service-
connected valvular or other non-arteriosclerotic heart 
disease, [VA should] request a medical opinion as to which 
condition is causing the current signs and symptoms").  
Moreover, while a claim of service connection for generalized 
arteriosclerosis was thereafter denied by the RO in a May 
2001 supplemental statement of the case, no timely 
substantive appeal was thereafter received as to this issue.  
See old 38 C.F.R. § 20.302(c) (2000) ("If a supplemental 
statement of the case covers issues that were not included in 
the original statement of the case, a substantive appeal must 
be filed with respect to those issues within 60 days in order 
to perfect an appeal with respect to the additional issues") 
(Parenthetically, the Board notes that, under recently 
amended regulations, an issue can no longer be placed in 
appellate status by appealing from a supplemental statement 
of the case.).  Consequently, this issue is not before the 
Board.  Roy v. Brown, 5 Vet. App. 554, 556 (1993) ("[i]f the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision").



FINDINGS OF FACT

1.  For the period from September 5, 1991, to January 26, 
1999, VA examiners were able to distinguish between adverse 
symptomology caused by service connected coronary artery 
disease and other non-service connected disabilities.

2.  For the period from September 5, 1991, to January 26, 
1999, the veteran's coronary artery disease could not be 
characterized as being a typical history of acute coronary 
occlusion or thrombosis, having a history of substantiated 
repeated anginal attacks, or causing more than light manual 
labor to not be feasible.

3.  For the period from August 12, 1998, to January 26, 1999, 
the veteran's coronary artery disease did not cause more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 metabolic equivalents but 
not greater than 5 metabolic equivalents results in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

4.  From January 27, 1999, VA examiners have not been able to 
distinguish between adverse symptomology caused by service 
connected coronary artery disease and other non-service 
connected disabilities.

5.  From January 27, 1999, the veteran's coronary artery 
disease is manifested by a workload of less than 3 metabolic 
equivalents with shortness of breath.


CONCLUSIONS OF LAW

1.  For the period from September 5, 1991, to January 26, 
1999, an evaluation greater than 30 percent for coronary 
artery disease is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).

2.  From January 27, 1999, a 100 percent scheduler evaluation 
is warranted for coronary artery disease.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.
Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be promulgated at 38 C.F.R. §§ 3.102, 3.156, and 
3.159).

The Board finds that the RO explicitly notified the veteran 
of the VCAA in its May 2001 supplemental statement of the 
case.  In addition, by the RO decision, the statement of the 
case, the supplemental statements of the case, and 
correspondence with the veteran, the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determination made regarding his claim.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claim, and has been afforded 
ample opportunity to submit such information and evidence.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Moreover, it appears 
that all existing pertinent evidence identified by the 
veteran as relative to this claim have been obtained and 
associated with the claim's file.  In addition, the veteran 
has undergone seven VA examinations in connection with the 
claim and outstanding pertinent medical evidence as recent as 
December 1998 have been associated with the claim's file.  
Moreover, there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the claim 
for a higher evaluation at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.
The Merits of the Claim

As to the merits of the claim, the Board notes that the 
veteran and his representative contend that the veteran's 
experiences increased adverse symptomatology due to his 
coronary artery disease that in turn warrants a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

A.
Statement of Facts

A review of the record on appeal shows, among other things, 
contemporaneous private treatment records dated from 
September 1991 to December 1998.  These records show the 
veteran's complaints, diagnoses, and/or treatment for, among 
other things, coronary artery disease.  See private treatment 
records from Dr. Francis Lally dated in September 1991, 
October 1991, January 1992, January 1993, February 1993, July 
1993, October 1993, and April 1994; private treatment records 
from Pittsburgh Cardiac and Vascular Associates/U.S. Heart 
and Vascular, P.C./Dr. Gus Eles dated in December 1994, March 
1995, April 1995, July 1995, November 1995, May 1996, 
November 1996, January 1997, June 1997, December 1997, June 
1998, and December 1998; Stress tests dated in March 1996 and 
February 1998; Arterial study dated in July 1998; 
electrocardiogram dated in January 1999; private treatment 
records from Dr. Richard Cassoff dated in March 1993, October 
1994, November 1994, July 1995, November 1995, and October 
1996; private treatment records from Allegheny General 
Hospital dated in May 1996, June 1996, and January 1997; and 
private treatment records from Sewickley Valley Hospital 
dated in January 1993, March 1993, July 1993, December 1994, 
April 1995, and October 1995.

As to the severity of the veteran's coronary artery disease, 
medical records noted that the veteran had a myocardial 
infarction in January 1993 (see private treatment records 
from Sewickley Valley Hospital dated in January 1993), was 
hospitalized due to unstable angina and suspected myocardial 
infarction in March 1993 (see private treatment records from 
Sewickley Valley Hospital dated in March 1993), underwent 
cardiac catheterizations in March 1993 and January 1997 (see 
private treatment records from Allegheny General Hospital 
dated in January 1997), and had a right carotid 
endarterectomy with shunt and patch in December 1994 (see 
private treatment records from Sewickley Valley Hospital 
dated in December 1994).

However, in other medical records, the veteran's coronary 
artery disease was characterized as "stable" (see private 
treatment records from Dr. Francis Lally dated in September 
1991 and April 1994 and Pittsburgh Cardiac and Vascular 
Associates dated in June and December 1998), "very stable" 
(see private treatment records from Dr. Francis Lally dated 
in January 1992), "clinically stable" (see private treatment 
records from Pittsburgh Cardiac and Vascular Associates dated 
in July 1995), and "history of stable coronary artery 
disease" (see private treatment records from Pittsburgh 
Cardiac and Vascular Associates dated in November 1995).  In 
addition, treatment records noted that angina was 
questionable and the veteran did not have angina or anginal 
syndrome.  See treatment records from Pittsburgh Cardiac and 
Vascular Associates dated in January 1997 and December 1998 
and from Dr. Francis Lally dated in July 1993.

At the veteran's November 1993 heart VA examination, it was 
noted that the veteran had carotid bruit bilaterally with 
right more than left, he had intermittent premature 
ventricular contractions with diminished pulsation of 
bilateral dorsal pedis of approximately 1 plus, and he was on 
heart medications.  The diagnosis was coronary artery 
disease.

At the November 1993 general VA examination, it was noted 
that his medical history included coronary artery disease 
with myocardial infarctions in 1986, January 1993, and March 
1993.  It also included an angioplasty following the January 
1993 myocardial infarction.  Currently, the veteran 
complained of, among other things, stable angina without 
radiation and one flight shortness of breath.  On 
examination, there were no murmurs, rubs, or gallops.  The 
diagnoses included coronary artery disease, hypertension, 
hypercholesterolemia, carotid stenosis, and intermittent 
bilateral claudication.

The veteran testified at a personal hearing in October 1994.  
At that time, he reported that he was both on medication and 
under a doctor's supervision because of his heart disease.  
The veteran reported problems with periodic shortness of 
breath and leg cramps after vigorous activity, such as 
walking fast for one hundred yards.  However, he did not have 
a problem with chest tightness.  Nonetheless, he reported 
that he was not allowed to do any strenuous jobs around the 
house such as shoveling snow or mowing the lawn.  In 
addition, his heart problems had severely restricted his 
socializing.  His last angina attack was in March 1994.  At 
that time, he required hospitalization for approximately a 
week.  Currently, the veteran was employed working at a 
sedentary job with computers.

When next examined by VA in January 1995, the examiner noted 
that the veteran's medical history was as follows.  In 1986, 
the veteran was hospitalized following his first myocardial 
infarction.  At that time, he had marked hypertension and 
elevated enzymes and underwent angioplasty after an urgent 
cardiac catheterization.  In May 1989, he had a stress 
thallium test which reached 81% heart rate.  It showed a mild 
posterior wall defect that reprofused.  He subsequently 
underwent cardiac catheterization with the following results: 
there was a 95 to 99% IR vessel, 40 top 45% proximal LAD, 40% 
proximal RCA, normal left ventricular function, and he had 
angioplasty of the IR branch.  In April 1990, a stress 
thallium study with 90% heart rate showed no defects.  In 
November 1992, a stress thallium study reaching 94% heart 
rate showed at most mild inferioapical fixed defects with the 
report that there was no significant change from September 
1991.  In January 1993, he was hospitalized with chest pain 
and subsequently had a cardiac catheterization.  At that 
time, his enzymes did elevate and he was noted to have a 40% 
LAD lesion, 50% intermediate ramus, and 60 to 70% segmental 
right coronary artery stenosis with total distal occlusion.  
He had angioplasty and opening of the distal RCA with 
residual lesions of 20 and 10%.  An echocardiogram at that 
time showed only a focal area of hypokinesis in the left 
ventricular posterolateral wall and reportedly hypokinetic 
right ventricle as well as left ventricular hypertrophy.  In 
March 1993, he had recurrent chest pain and again underwent 
cardiac catheterization.  There was a note that he had some 
anterior arrest T- changes but no left anterior descending 
lesion of significance was reported.  There was also note of 
a 20 to 30% mid-lesion.  A treadmill study was done at which 
the veteran reached 9 minutes with a heart rate 63% of 
predicted.  He became hypertensive during this exercise and 
he had a fixed moderate infra-posterior defect and some 
reperfusion of the distal in receptal region.  No angioplasty 
was obtained.  In November 1994, he had his last cardiac 
catheterization.  At this time, it was also noted that the 
veteran had some arm claudication, carotid bruits, he had had 
angiography of his aortic arch, had significant carotid as 
well as vertebral disease bilaterally as well as distal right 
subclavian occlusion with more distal filling by collaterals. 

Thereafter, it was noted that the veteran was a 47 year old 
male with a history of coronary artery disease, myocardial 
infarctions, multiple cardiac catheterizations with 
angioplasty, peripheral vascular disease, and hypertension as 
well as an elevated cholesterol.  The veteran reported that 
his last myocardial infarction was in 1993 and his last 
cardiac catheterization was in November 1994.  The veteran 
also reported that he had had five or six cardiac 
catheterizations with repeat angioplasties.  However, the 
veteran also reported that he had been stable in between the 
episodes without ongoing chest pain with exertion.  In 
addition, he had been active.  His diagnoses include 
hypertension, peripheral vascular lower extremity disease 
with claudication, carotid disease with a right carotid 
endarterectomy in December of 1994, and elevated cholesterol 
treated with medication.

Currently, the veteran did not complain of chest pain and 
stated that he had only one episode of exertional chest pain 
in the past.  However, he did complain of some dyspnea when 
he walked hills as well as dizziness with sudden rotatory 
motion. 

On examination, the veteran was a slightly overweight male in 
no distress.  Pulse was 76 per minute and regular.  
Initially, blood pressure was 132/104 in the left arm and 
124/105 in the right arm and, after rest, blood pressure was 
124/96 in the left arm.  The heart shows a split first and 
second heart sound.  There was no palpable point of maximal 
impulse or gallop.  Pedal pulses were palpable.  The right 
and left brachial pulses were decreased and absent.  The 
right radial pulse was decreased when compared to the left 
which was normal.  There was a systolic murmur over the right 
carotid, left clavicle, and midsternum.  It was harsher over 
the right carotid.

Thereafter, the examiner opined that the veteran's 

 . . . limitation appears to be 
claudication rather than cardiac.  It is 
not clear whether[, if] his claudication 
did not [already] limit him[, he] would 
be limited by any cardiac symptoms.  The 
claudication would also limit any maximal 
treadmill testing for this individual 
since I suspect that he would stop 
because of claudication long before chest 
pain symptoms developed.  He does not 
really describe angina . . . I do not see 
a reason to re-stress him unless one 
wants to document the fact that 
claudication will stop him or check the 
studies which should be easily 
obtainable.  

The diagnoses were coronary artery disease with history of 
myocardial infarction as well as percutaneous transluminal 
coronary angioplasties and good left ventricular function; 
hypertension; hypercholesterolemia (on therapy); and 
peripheral vascular disease including lower extremities and 
carotid disease with claudication, status post right carotid 
endarterectomy and status post presumed right subclavian 
angioplasty.

Thereafter, when seen by VA in November 1995, the veteran 
medical history as outlined above was once again reported.  
Thereafter, the veteran reported no cardiac symptoms since 
1993.  More specifically, he reported that he had had no 
chest pain, exertional dyspnea, edema, dizziness, or syncope 
that was cardiac related.  However, since his last 
examination, he had had problems with dizziness as well as 
three episodes of right-sided numbness and hemiparesis.  He 
also reported having a carotid endarterectomy in April 1995.  
The veteran reported that his current activity was limited to 
some walking and physical therapy.  The veteran continued on 
heart medications.

Electrocardiogram showed sinus rhythm with an old anterior 
myocardial infarction and nonspecific inferior T wave 
changes.  There was no apparent change since January 1995.  

On examination, the veteran was a well-developed male in no 
distress.  His blood pressure, while supine, was 130/100 in 
the right arm and 135/105 in the left arm.  Pulse was 80 per 
minute and regular.  Cardiac evaluation showed a single S1 
and S2 with no murmurs or gallops audible.  There were no 
palpable brachial pulsed bilaterally and there were no 
palpable left carotid pulse.  The right carotid pulse was 1+, 
the right radial was of lower volume than the left, and there 
appeared to be a soft systolic bruit over the left subclavian 
region.

Thereafter, the examiner opined that 

[t]his is a relatively young man with 
significant atherosclerosis including 
coronary disease, aortic disease, carotid 
disease, and lower extremity vascular 
disease.  He has had myocardial 
infarction in the past and currently has 
had no recent cardiovascular evaluation.  
Since he has no symptoms there does not 
appear to be a reason to undergo such 
evaluation.  He is limited, however, in 
his physical activity.  He has had 
several episodes over the past year of 
TIA's/CVA which have included right 
hemiparesis most recently two weeks prior 
to this evaluation.  He has undergone 
physical therapy for this and has, by his 
history, usually had relatively good 
neurological recovery from these.  
Although he had initially been on 
Coumadin he is currently on none.
. . .
From a cardiac standpoint there does not 
appear to be any reason for me to suggest 
that any evaluation be undertaken.  This 
is because the [veteran] has no cardiac 
symptoms and because also by his history 
there does not appear to be a specific 
reason for this evaluation being 
undertaken at this time.  

The diagnoses were atherosclerotic vascular disease including 
coronary artery disease, status post myocardial infarction; 
carotid disease with cerebrovascular accident and transient 
ischemic attacks; hypertension; hypercholesterolemia; and 
possible hypothyroidism.

In a January 1996 VA opinion letter, it was noted as follows,

[r]eview of the veteran's folder shows 
that the veteran was on active duty for 
training with the Air Force Reserves from 
12-9-86 to 12-17-86.  On 12-12-86, the 
veteran experienced chest pains and was 
diagnosed to have an acute myocardial 
infarction.  Rating action dated 10-25-93 
granted service connection for a heart 
condition (Coronary Artery Disease), in 
compliance with M21-1, Part V1, Para. 
7.20(b), that states: 'Service connect 
any sudden development, during service, 
of coronary occlusion or thrombosis.  
However, mere identification of coronary 
heart disease upon routine examination 
early in service is not a basis for 
service connection.'  Accordingly, the 
grant of service connection was intended 
only for the heart condition ('coronary 
occlusion or thrombosis') that suddenly 
developed during active duty for 
training.  Service connection was not 
intended for the underlying process of 
arteriosclerosis since this pathologic 
process could not have developed in a 4-
day period prior to the development of 
symptoms of acute myocardial infarction 
while the veteran was on active duty for 
training.  Coronary artery disease (i.e., 
acute myocardial infarction, or coronary 
occlusion or thrombosis) is caused by 
arteriosclerosis, but not vice versa; 
hence, coronary artery disease is not a 
cause of arteriosclerosis of the 
peripheral arteries, such as the carotid 
arteries in the neck or the arteries of 
the extremities.  There is no provision 
in M21-1, Part VI, Subchapter V, that 
allows extension of service connection to 
arteriosclerosis in areas other than the 
heart or remote from the heart in cases 
where service connection has been granted 
for coronary occlusion or thrombosis 
because of its sudden development during 
service.  Therefore, based on the 
aforementioned VA guidelines, extension 
of service connection to arteriosclerosis 
of the neck arteries resulting in CVA is 
not warranted.

Subsequently, at a September 1997 VA examination, the 
veteran's medical history as outlined above was once again 
reported.  In addition, the examiner noted that the veteran 
was now 49 years old and worked on a computer.  As to his 
coronary artery disease, additional information obtained 
since the November 1995 VA examination included his having a 
thallium stress study in March 1996 that showed a fixed 
inferior defect.

Currently, the veteran reported no chest pain, paroxysmal 
nocturnal dyspnea, orthopnea, or edema.  The veteran also 
reported that he walked steps without a problem and walked 
twice the distance of somewhat less than a mile around a 
parking lot at the aircraft hanger he worked at during the 
day.  However, he reported being on heart medication.  The 
veteran's other current medical problems included carotid 
artery disease, peripheral vascular disease with 50 yard 
claudication, and hypertension. 

An electrocardiogram showed sinus rhythm and borderline 
criteria for an old inferior infarction as well as 
nonspecific inferolateral T-wave changes.

On examination, blood pressure was 121/85 and pulse 94, upon 
check in, and blood pressure was thereafter 150/130 in the 
right arm, 150/105 in the left arm, in the supine position, 
and 150/105 while sitting.  Pulse was 84 beats per minute and 
regular.  Cardiac examination showed a split S1 and normally 
split S2.  There was a grade 1 systolic ejection murmur in 
the aortic area.  No gallops were audibile.  The pulses 
showed no increased jugular venous pressure.  Pedal pulses 
were good.  The right carotid pulse was one plus and there 
was a bruit audible.  The left carotid pulse was not 
palpable.  There was a supraclavicular pulsation noted and a 
blowing and whistling bruit.

The examiner opined that the veteran 

. . . appears to have sable coronary 
artery disease without angina and without 
congestive failure now or in the past.  
He has been noted apparently on cardiac 
catheterization to have some degrees of 
left ventricular dysfunction.  However[, 
i]t does not appear that it is coronary 
disease at present which is limiting
 . . . He describes lower extremity fifty 
yard difficulties, but has reasonable 
ABI's, at least in November and  good 
peripheral pulses.  He did not have any 
evidence of myocardial ischemia on his 
most recent study and clinically he does 
not have any either.  I would therefore 
not pursue testing for this from a 
clinical standpoint at this time.  He 
describes minor limitation in terms of 
his walking and functionally.  I would 
judge him to be functional Class II or 
perhaps Class III at most no angina and 
that his limitation is predominantly his 
peripheral vascular disease and his 
carotid disease rather his cardiac 
disease at the present time. 

The diagnoses were coronary artery disease, status post 
myocardial infarction; carotid artery disease, status post 
right and left carotid endarterectomies and status post left 
cerebrovascular accident with residual right arm weakness; 
hypertension; hypothyroidism; hypercholesterolemia; and 
peripheral vascular disease with possible claudication.

At the January 27, 1999, VA examination, the veteran's 
medical history as outlined above was once again reported.  
Additional information obtained since the September 1997 VA 
examination included the fact that the veteran continued on 
heart medications; had underwent a cardiac catheterization 
and angioplasty within the last two years; his most recent 
laboratory studies document peripheral vascular disease; and 
he had had strokes in 1994 and 1995 with residual right 
hemiparesis, repeated transient ischemic attacks, and 
significant loss of use and weakness in the right upper 
extremity.  As to current adverse symptomology, the veteran 
complained that he was unable to walk more than 100 yards 
without bilateral claudication of the calves.  

On examination, the veteran was not in acute distress, pulse 
was 83 per minute, blood pressure was approximately 130/80, 
weight was 196 pounds, he had a right soft carotid bruit, the 
chest was clear to auscultation and percussion, and the heart 
was not enlarged, had a regular rhythm, first and second 
heart sounds were present, there were no murmurs or gallops, 
and the second heart sound was single.  As to pulses, the 
pulses in the right lower extremity were palpable and the 
posterior tibial was palpable on the left but not the 
dorsalis pedis pule.  On a walking test, the veteran 
developed intermittent claudication at approximately 50 yards 
of walking with the ability to walk a total of approximately 
100 yards.  The diagnoses were generalized atherosclerosis, 
atherosclerotic heart disease, peripheral vascular disease, 
carotid artery stenosis bilaterally, left cerebral infarct 
resulting in right upper extremity paresis, 
hypercholesterolemia, hypertension, and smoking addiction.

Thereafter, the examiner opined that the veteran was 
"symptomatic primarily as a result of his residual stroke as 
well as the intermittent claudication.  Both of these 
preclude exercise testing to document the myocardial 
ischemia.  The fact that the [veteran] has undergone frequent 
angioplasties documents the extent and the severity of the 
coronary disease."  Next, the examiner opined that the 
veteran's 

. . . physical activity is limited to 
walking one flight of stairs or less 
which results in fatigue.  The fatigue is 
also associated with discomfort in the 
legs.  This is the limit of his ability 
to climb vertical steps.  The [veteran] 
must also do all of his activities of 
daily living using his left arm because 
of the paresis of the right upper 
extremity.  The [veteran] has been able 
to carry on sedentary data entry 
functions using a computer.  He does this 
for a full-time occupation 40 hours each 
week.  He also operates a motor vehicle.  
Other complicating problems include [the 
veteran] smoking one pack per day . . . 
[,] hypertension[, and] . . . 
hyperlipidemia.

Lastly, the examiner opined that 

[w]ith respect to the compensation and 
pension evaluation, it is not possible to 
judge the limitations of the heart 
independent of the [veteran's] other 
physical limitations . . . [Nonetheless,] 
I would judge that the [veteran's] 
service-connection is related not only to 
cerebrovascular disease and peripheral 
vascular disease, but also to documented 
coronary artery disease which was the 
first symptomatic disease that occurred 
during his military service.

At the February 2000 VA examination, the veteran's medical 
history as outlined above was once again reported.  
Additional information obtained since the January 1999 VA 
examination included the fact that the veteran had been 
forced to retire because of his health; in 1995, he had a 
left subclavian stent placed for stenosis; in January 1997, 
he had a right external iliac stenting, left common iliac 
left internal iliac stenting, and left external iliac 
stenting; in February 1998, a thallium study showed a fixed 
inferior defect; and in July 1998, he had atherothrombotic 
brain infarctions.  Next, it was noted that the veteran 
continued to take heart medications, was addicted to 
cigarettes (smoked two packs per day), had hypertension, and 
had hypercholesterolemia (Parenthetically, the Board notes 
that hypertension and hypercholesterolemia were well 
controlled with medication).  Thereafter, the veteran 
complained of dyspnea with walking 100 feet or up a flight of 
stairs as well as occasional peripheral edema.  However, he 
denied having paroxysmal nocturnal dyspnea, orthopnea, or 
chest pain.

On examination, blood pressure was 130/80 (left arm) and 
147/81 (right arm), pulse was 80, weight was 202, and the 
heart had a regular rate and rhythm without murmurs, rubs, or 
gallops.  Electrocardiogram showed normal sinus rhythm with 
long QT interval.  Otherwise, it was within normal limits.  
Thereafter, it was noted that an echocardiogram performed on 
February 25, 2000, revealed mild decrease in left ventricular 
ejection fraction with inferoposteriobasal HK; no significant 
valvular disease; and a right ventricle that appears mildly 
dilated and HK.  The diagnoses were generalized 
atherosclerosis, coronary artery disease, peripheral vascular 
disease, cerebrovascular disease, hypercholesterolemia, 
hypertension, and cigarette addiction.  Thereafter, the 
examiner opined that the veteran "is debilitated based on his 
strokes, peripheral vascular disease[,] and probable coronary 
disease with fixed inferior defect."

Lastly, in April 2001, the RO obtained a VA medical opinion.  
At that time, the question asked of the physician examining 
the veteran's claims file was "[b]ased on the [veteran's] 
current classification, . . . state whether the myocardial 
infarction alone makes light manual labor infeasible (sic)."  
The RO received the below reply in response to the above 
question.

The answer to the question is that 
atherosclerosis is a general systemic 
disease.  This [veteran] has 
documentation of generalized 
atherosclerosis that has affected not 
only the heart, resulting in a myocardial 
infarction in 1986 and subsequently 
angioplasty in 1989, and an additional 
myocardial infarction in 1993.  In 
addition, the [veteran] has generalized 
atherosclerosis that has resulted in 
bilateral carotid endarterectomies in 
April 1995.  The postoperative course was 
complicated by right upper extremity 
hemiparesis.  He also has a decrease in 
memory as a result of multiple cerebral 
infarcts.  In addition, it is possible 
that the [veteran] had a subclavian stent 
placed for stenosis of the subclavian 
artery in 1995.  He also has general 
atherosclerosis involving the lower 
extremities with involvement of the right 
external ileac artery requiring stenting 
in 1997, left common ileac stenting and 
left internal ileac stenting and left 
external ileac stenting.

In summary, this [veteran] has 
generalized atherosclerosis with 
involvement not only of the heart 
resulting in myocardial infarction, but 
involvement of the cerebral vessels 
resulting in stroke and vascular 
insufficiency of the lower extremities.  
Based on the [veteran's] symptomatic 
shortness of breath when walking less 
than 100 feet, I would judge his [MET] to 
be less than three.

The [veteran], from an industrial 
standpoint, is incapacitated as a result 
of generalized atherosclerosis.

The generalized atherosclerosis resulted 
in myocardial infarction, cerebral 
infarction and peripheral vascular 
insufficiency, renders him incapable of 
pursuing any remunerative work.

B.
Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim (i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran was service connected for coronary 
artery disease and the RO has rated it as 30 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005.  See 
hearing officer decision dated in March 1995.  Therefore, 
before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which cardiovascular disabilities are 
rated changed during the pendency of the veteran's appeal.  
See 62 Fed. Reg. 65219 (Dec. 11, 1997).  Amendments to those 
criteria became effective on January 12, 1998, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Cardiovascular System, 62 Fed. Reg. 65219 
(Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 (1998)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that, when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law does not allow for 
retroactive application prior to January 12, 1998.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that January 12, 1998, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to January 12, 1998, of the 
liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
higher evaluation (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the veteran was entitled to a 
compensable rating under the old criteria, an effective date 
earlier than January 12, 1998, could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to a compensable rating under the old 
criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, the RO considered the veteran's claim in 
light of the aforementioned amendments.  See May 2001 
supplemental statement of the case.  Therefore, the Board 
finds that it may proceed with a decision in this case 
without prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Under the old schedular criteria, a 100 percent evaluation 
was warranted during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.; and, after 6 months, following acute illness, 
residuals included congestive heart failure or angina on 
moderate exertion or more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  
A 60 percent evaluation was warranted following typical 
history of acute coronary occlusion or thrombosis, as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor was not feasible.  Id.  And, a 
30 percent evaluation was warranted following typical 
coronary occlusion or thrombosis or with history of 
substantiated anginal attack and ordinary manual labor was 
feasible.  Id. 

Under the new schedular criteria, a 100 percent rating is 
warranted for documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).  A 
60 percent rating is assigned when there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent rating is 
assigned when workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or shows evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  
And, a 10 percent rating is assigned when workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is required.  Id.  

i.
Distinguishing Between Adverse Symptomology Caused
by Service and Non-Service Connected Disabilities

The Board notes that a review of the record on appeal shows 
that the veteran has adverse symptomology caused by both 
service-connected coronary artery disease as well as non-
service connected disabilities including generalized 
arteriosclerosis.  

With the above in mind, the Board notes that it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, we are 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, we must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

a.
For the Period from September 5, 1991, to January 26, 1999

With the above standard in mind, the Board notes the January 
1995, November 1995, and September 1997 VA examiners 
opinions.  Specifically, the January 1995 VA examiner opined 
that the veteran's " . . . limitation appears to be 
claudication rather than cardiac.  It is not clear whether[, 
if] his claudication did not [already] limit him[, he] would 
be limited by any cardiac symptoms . . . He does not really 
describe angina . . ."  Likewise, the November 1995 VA 
examiner opined that the veteran ". . . has no 
[cardiovascular] symptoms . . .  He is limited, however, in 
his physical activity . . . From a cardiac standpoint there 
does not appear to be any reason for me to suggest that any 
evaluation be undertaken.  This is because the [veteran] has 
no cardiac symptoms and because also by his history . . ."  
Similarly, the September 1997 VA examiner opined that the 
veteran 

. . . appears to have stable coronary 
artery disease without angina and without 
congestive failure now or in the past . . 
. However[, i]t does not appear that it 
is coronary disease at present which is 
limiting  . . . He describes lower 
extremity fifty yard difficulties, but 
has reasonable ABI's, at least in 
November and good peripheral pulses.  He 
did not have any evidence of myocardial 
ischemia on his most recent study and 
clinically he does not have any either . 
. . He describes minor limitation in 
terms of his walking and functionally.  I 
would judge him to be functional Class II 
or perhaps Class III at most no angina 
and that his limitation is predominantly 
his peripheral vascular disease and his 
carotid disease rather his cardiac 
disease at the present time. 

Therefore, given the above medical opinions, the Board will 
analyze the severity of his coronary artery disease 
symptomatology, for this period, without taking into account 
the degree of impairment caused by non-service connected 
disabilities including generalized arteriosclerosis.

b.
For the Period From January 27, 1999

The Board notes that the January 27, 1999, VA examiner, after 
comprehensive review of the record on appeal, first opined 
that the veteran was "symptomatic primarily as a result of 
his residual stroke as well as the intermittent 
claudication . . . "  However, he thereafter opined that, 
"[w]ith respect to the compensation and pension evaluation, 
it is not possible to judge the limitations of the heart 
independent of the [veteran's] other physical limitations . . 
. "  Tellingly, the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, from January 27, 1999, 
the Board will analyze the severity of the veteran's service 
connected coronary artery disease as if it caused all 
reported adverse symptomology.  38 C.F.R. § 3.102 (2001).

ii.
The Old Criteria - For the Period from September 5, 1991, to 
January 26, 1999 &
The New Criteria - For the Period from August 12, 1998, to 
January 26, 1999,

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria 
for the time periods in question, Karnas, supra, 
consideration under both the old and new criteria will be 
undertaken simultaneously.

As noted above, under the old schedular criteria, a higher 60 
percent rating was warranted following typical history of 
acute coronary occlusion or thrombosis or with a history of 
substantiated repeated anginal attacks, or when more than 
light manual labor was not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1997).  Under the new schedular 
criteria, a higher 60 percent rating is assigned when there 
is more than one episode of acute congestive heart failure in 
the past year, or workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).  However, as can be seen from 
the above facts, neither the old or new criteria are 
generally characteristics of the veteran's disability.  

Specifically, a review of the record on appeal shows that the 
veteran was on heart medication.  See VA examinations dated 
in November 1993, January 1995, November 1995, and September 
1997.  The record also shows the veteran's complaints of one 
flight shortness of breath (see VA examination dated in 
November 1993), some dyspnea when he walked hills as well as 
dizziness with sudden rotatory motion (see VA examinations 
dated in January 1995 and November 1995), and problems with 
right sided numbness and hemiparesis (see VA examination 
dated in November 1995).  The record also shows the veteran's 
complaints that his activity was limited to some walking and 
physical therapy (see VA examination dated in November 1995).  
In addition, on examination, it was observed that he had 
intermittent premature ventricular contractions with 
diminished pulsation of bilateral dorsal pedis of 
approximately 1 plus (see VA examination dated in November 
1993), had a systolic murmur over the right carotid, left 
clavicle, and midsternum (see VA examination dated in January 
1995), and a split S1 and normally split S2, a grade 1 
systolic ejection murmur in the aortic area, a 
supraclavicular pulsation, and a blowing and whistling bruit  
(see VA examination dated in September 1997).  Furthermore, 
private treatment records note that the veteran had a 
myocardial infarction in January 1993 (see private treatment 
records from Sewickley Valley Hospital dated in January 
1993), was hospitalized due to unstable angina and suspected 
myocardial infarction in March 1993 (see private treatment 
records from Sewickley Valley Hospital dated in March 1993), 
underwent cardiac catheterizations in March 1993 and January 
1997 (see private treatment records from Allegheny General 
Hospital dated in January 1997), and had a right carotid 
endarterectomy with shunt and patch in December 1994 (see 
private treatment records from Sewickley Valley Hospital 
dated in December 1994).

However, at his October 1994 personal hearing, the veteran 
testified that he did not have a problem with chest 
tightness, only shortness of breath after exertion.  
Likewise, at a November 1993 VA examination, he reported 
stable angina without radiation.  Similarly, at the January 
1995 VA examination, the veteran reported that he had been 
stable in between the episodes without ongoing chest pain 
with exertion and reported that he had only one episode of 
exertional chest pain in the past.  In addition, he reported 
that he was active.  At the November 1995 VA examination, the 
veteran reported no adverse cardiac symptoms since 1993.  
More specifically, he reported that he had had no chest pain, 
exertional dyspnea, edema, dizziness, or syncope that was 
cardiac related.  In September 1997, the veteran reported 
that he worked full-time (albeit in a sedentary job) and did 
not have a problem with chest pain, paroxysmal nocturnal 
dyspnea, orthopnea, or edema.  The veteran also reported that 
he walked steps without a problem and walked twice the 
distance of somewhat less than a mile around a parking lot at 
the aircraft hanger he worked at during the day.  Private 
treatment records also noted, on a number of occasions, that 
the veteran did not have a problem with angina.  See 
treatment records from Pittsburgh Cardiac and Vascular 
Associates dated in January 1997 and December 1998 and from 
Dr. Francis Lally dated in July 1993.

Moreover, on examination, the November 1994 general VA 
examiner reported that the veteran had no murmurs, rubs, or 
gallops.  Similarly, the January and November 1995 VA 
examiners observed that the veteran was not in distress.  The 
January 1995 VA examiner, also reported that the veteran's 
pulse was 76 per minute and regular, the heart showed a split 
first and second heart sound, and there was no palpable point 
of maximal impulse or gallop.  Likewise, the November 1995 VA 
examiner, reported that the veteran's pulse was 80 per minute 
and regular, cardiac evaluation showed a single S1 and S2 
with no murmurs or gallops audible, and there appeared to be 
a soft systolic bruit over the left subclavian region.  In 
September 1997, the VA examiner reported that the veteran's 
pulse was 84 beats per minute and regular and no gallops were 
audibile.  As to electrocardiogram evidence, 
electrocardiograms in November 1995 and September 1997 showed 
sinus rhythm, an old anterior myocardial infarction, and 
nonspecific inferior T wave changes.  The November 1995 
electrocardiogram also reported that there had been no 
apparent change since January 1995. 

Furthermore, private treatment records during this time 
period characterized the veteran's coronary artery disease as 
"stable."  See private treatment records from Dr. Francis 
Lally dated in September 1991, January 1992, and April 1994 
and Pittsburgh Cardiac and Vascular Associates dated in July 
1995, June 1998, and December 1998.

As to the veteran's complaints of one flight and 100 yards 
shortness of breath, fatigue, and dizziness, the VA examiners 
had uniformly attributed these problems to the veteran's 
other non-service connected disabilities.  See VA 
examinations dated in January 1995 (the veteran's " . . . 
limitation appears to be claudication rather than cardiac.  
It is not clear whether[, if] his claudication did not 
[already] limit him[, he] would be limited by any cardiac 
symptoms . . . He does not really describe angina . . ."); 
November 1995 (while the veteran's physical activities are 
limited, as to his coronary artery disease, " . . . the 
[veteran] has no cardiac symptoms . . ."); and September 1997 
(the veteran ". . . appears to have stable coronary artery 
disease without angina and without congestive failure now or 
in the past . . .  [I]t does not appear that it is coronary 
disease at present which is limiting . . . He did not have 
any evidence of myocardial ischemia on his most recent study 
and clinically he does not have any either . . . He describes 
minor limitation in terms of his walking and functionally . . 
. his limitation is predominantly his peripheral vascular 
disease and his carotid disease rather his cardiac disease at 
the present time."). 

A review of the record on appeal shows that the veteran's 
medical history includes a number of myocardial infarctions, 
angioplasties, and heart catheterizations.  However, the 
Board finds it significant that there was a lack of abnormal 
findings due to coronary artery disease made during each of 
the above-noted VA examinations, that neither private 
treatment records nor VA examination reports included 
complaints of angina, that his last myocardial infarction was 
in 1993, and that his last heart catheterization was in 1997.  
The absence of but a few abnormal cardiac findings strongly 
suggests that the veteran's adverse symptomology would not 
have entitled him to a higher 60 percent evaluation under 
either the old or new criteria during this time period.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2001).  Therefore, the 30 
percent currently assigned the veteran under old Diagnostic 
Code 7005 is an accurate reflection of the debility 
experienced by the veteran.  38 C.F.R. § 4.104 (1997).  
(Parenthetically, the Board notes that, given the above 
facts, the veteran's adverse symptomology would have only 
entitled him to a lower 10 percent rating under the new 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).)  
This conclusion is further strengthened given the absence of 
significant symptoms seen in the record, which absence was 
specifically noted in the examination reports.

As to the veteran's complaints regarding significant problems 
with every day activities because of dizziness and shortness 
of breath due to coronary artery disease, this has not been 
confirmed by the clinical evaluations of record.  On the 
contrary, the record indicates that he had little, if any, 
problems due to his service connected coronary artery 
disease; his difficulties during this time were opined to be 
caused by non-service connected peripheral vascular disease 
with claudication, carotid artery disease, and/or residuals 
of cerebrovascular accidents.  While the veteran and his 
representative have reported that the veteran's service 
connected coronary artery disease as being the cause of the 
adverse symptomology seen during this time period, for the 
reasons noted above, the Board finds that the record does not 
support such a finding.  The Board notes that a lay witness 
can provide evidence as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the veteran's 
and his representative's statements as to the severity of the 
veteran's coronary artery disease are not probative because 
lay persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Even though the veteran has described significant 
problems due to service connected coronary artery disease, 
this has not been confirmed by the clinical evaluations of 
record.  On the contrary, the record on appeal shows that the 
veteran has almost no problems at this time due to service 
connected coronary artery disease.  The clinical evidence of 
record indicates that the problems he had are due to non-
service connected disabilities. 

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating whether evaluating his case under the old 
or new criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).  
Therefore, the preponderance of the evidence is against the 
claim for a higher rating for the veteran's service-connected 
coronary artery disease.  This is true throughout this time 
period.  Fenderson, supra.

In summary, it is the paucity of findings of disabling 
symptoms, considered along with the overall disability 
picture as set forth in the entire record and the VA 
examiners' opinions that leads the Board to conclude that a 
higher evaluation is not warranted under either the old or 
new rating criteria for this time period.

iii.
The Old and New Criteria- From January 27, 1999

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the new criteria will be 
undertaken first.  

For the reasons discussed above, the Board is compelled to 
attribute all adverse symptomology to the veteran's service 
connected coronary artery disease for this time period.  
Tellingly, both the January 1999 and February 2000 VA 
examiners noted the veteran's complaints that he had dyspnea 
with walking up a flight of stairs.  Likewise, the January 
1999 VA examiner noted the veteran's complaints that he had 
dyspnea with walking 100 yards and the February 2000 VA 
examiner noted the veteran's complaints that he had dyspnea 
with walking 100 feet.  At the February 2000 VA examination, 
the veteran also reported that he had recently been forced to 
retire because of medical problems.  Moreover, the January 
1999 VA examiner reported that, on a walking test, the 
veteran developed intermittent claudication at approximately 
50 yards of walking with the ability to walk a total of 
approximately 100 yards.  The January 1999 VA examiner opined 
that the veteran's physical activity was limited to walking 
one flight of stairs or less which results in fatigue.  
Thereafter, the February 2000 VA examiner opined that the 
veteran "is debilitated based on his strokes, peripheral 
vascular disease[,] and probable coronary disease with fixed 
inferior defect."  Subsequently, in the April 2001 VA medical 
opinion, it was reported that "[i]n summary, this [veteran] 
has generalized atherosclerosis with involvement not only of 
the heart resulting in myocardial infarction, but involvement 
of the cerebral vessels resulting in stroke and vascular 
insufficiency of the lower extremities.  Based on the 
[veteran's] symptomatic shortness of breath when walking less 
than 100 feet, I would judge his [MET] to be less than three.  
The [veteran], from an industrial standpoint, is 
incapacitated as a result of generalized atherosclerosis."

On the other hand, at the January 1999 VA examinations, it 
was noted that the veteran could drive and, at the February 
2000 VA examination, the veteran denied having paroxysmal 
nocturnal dyspnea, orthopnea, or chest pain.  Moreover, on 
examination in January 1999, it was noted that the veteran's 
pulse was 83 per minute, weight was 196 pounds, he had a 
right soft carotid bruit, and the heart was not enlarged, had 
a regular rhythm, first and second heart sounds were present, 
there were no murmurs or gallops, and the second heart sound 
was single.  Likewise, when examined in February 2000, his 
pulse was 80, weight was 202, and the heart had a regular 
rate and rhythm without murmurs, rubs, or gallops.  Moreover, 
an electrocardiogram revealed mild decrease in left 
ventricular ejection fraction with inferoposteriobasal HK; no 
significant valvular disease; and a right ventricle that 
appears mildly dilated and HK. 

The Board finds the above adverse symptomology significant in 
light of the new criteria used to rate coronary artery 
disease.  Specifically, the January 1999 and February 2000 
opinions regarding the severe limitation in his mobility and 
the April 2001 opinion regarding his MET score.  Therefore, 
the Board finds that the evidence regarding the claim for a 
higher evaluation is at least in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the MET score of less then 3 with associated 
shortness of breath, as reported in the April 2001 VA medical 
opinion, satisfies the criteria for a 100 percent scheduler 
rating under the criteria that became effective on August 12, 
1998.  See 38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005 (2001).  
Accordingly, an increased (100 percent) schedular rating is 
warranted for coronary artery disease under the new criteria, 
effective January 27, 1999, the date of the examination which 
demonstrated increased disability.  Given this award of the 
highest rating available under the schedule, a discussion of 
the old criteria and whether the facts support a higher 
evaluation under these old provisions is not necessary.


ORDER

For the period dated from September 5, 1991, to January 26, 
1999, a higher evaluation for coronary artery disease is 
denied.

From January 27, 1999, a higher (100 percent) scheduler 
evaluation is warranted, subject to the laws and regulations 
governing the award of monetary benefits.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

